UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 07-1535



LENIR RICHARDSON,

                                                 Plaintiff - Appellant,

             versus


KIMBERLY POWEL; J. C. LYLE, Officer #241;
METRO TRANSIT AUTHORITY; FAIRFAX CONNECTOR;
COMMONWEALTH   OF   VIRGINIA; FREEDOM  BAIL
BONDING, CORPORATION,

                                                Defendants - Appellees.

---------------------

MICHAEL LINDNER,

                                                                 Movant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, Senior
District Judge. (1:04-cv-00874-TSE)


Submitted:    August 23, 2007                 Decided:   August 28, 2007


Before WILLIAMS, Chief Judge, and WILKINS and HAMILTON, Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lenir Richardson, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          Lenir Richardson appeals the district court’s orders

accepting the recommendation of the magistrate judge and denying

relief on her 42 U.S.C. § 1983 (2000) complaint and denying her

motion for reconsideration.   We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court. See Richardson v. Powel, No. 1:04-cv-00874-

TSE (E.D. Va. filed Apr. 18, 2007, entered Apr. 19, 2007; filed May

1, 2007, entered May 2, 2007).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                               - 3 -